Citation Nr: 1542515	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1994 to May 1997, with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran requested to appear before a member of the Board for a hearing.  Per his request, a September 2015 hearing was scheduled, but he failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the September 2015 hearing, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  

Claims for service connection for psychiatric disability encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder.    

A November 2004 rating decision denied service connection for bipolar disorder.  Although the Veteran did not submit a notice of disagreement to this rating decision, his service personnel records are now associated with the claims file.  The personnel records contain performance evaluations and additional information regarding his reserve service.  Performance evaluations are relevant to the Veteran's service connection claim because he contends that his psychiatric disorder began in service and manifested by changes in his behavior.  Since these service personnel records are relevant to the claim and were in existence at the time of the November 2004 rating decision, but were not associated with the claims file at that time, the Board will adjudicate this claim de novo.  38 C.F.R. § 3.156(c).     

The issues of service connection for bilateral hearing loss and tinnitus have been raised by the record in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's PTSD with schizoaffective disorder is related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD with schizoaffective disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2014). 
When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the Veteran's complete service treatment records are not associated with the claims file.  VA has issued an August 2012 memorandum regarding the formal finding of unavailability of the Veteran's service treatment records.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

The Veteran contends that he was sexually assaulted during service by a superior and that he now has an acquired psychiatric disorder as a result of this in-service sexual assault.  He further contends that he experienced behavioral changes during service, had an "emotional breakdown" during service, and had psychiatric treatment during service in approximately the winter of 1997.  However, the only available service medical record is the Veteran's enlistment examination report, which reveals that he had a normal psychiatric evaluation upon entrance into service.  

In order to supplement his missing service treatment records, the Veteran submitted lay statements from his family members.  His brother and mother stated that they observed that the Veteran experienced behavioral changes during service.  They stated that he had difficulty socializing after service and that he appeared depressed after service.  See February 2011 lay statements.    

The Veteran's post-service medical records include several notations regarding the Veteran's reported service history.  Treatment records from 2001 reveal that the Veteran reported that he had an "emotional breakdown" in service, that he attempted suicide twice while in the military, and that he was hospitalized twice during service.  It was also noted in the treatment record that the Veteran has had schizoaffective disorder, bipolar type, since the military.  See February 2001 and May 2001 treatment records.  

A treatment record from November 2007 includes a discussion of the Veteran's in-service sexual assault.  The Veteran's doctor diagnosed the Veteran with PTSD, in part due to the in-service sexual assault.  A December 2010 psychologist diagnosed the Veteran with PTSD and stated that the Veteran's PTSD symptoms were related to the in-service sexual assault.  The psychologist further opined that the Veteran's schizoaffective disorder became symptomatic during service.  An October 2012 VA examiner diagnosed the Veteran with schizoaffective disorder and PTSD.  The examiner opined that the Veteran's in-service sexual assault was the "catalyst event" for his PTSD.  The examiner also indicated that there is a relationship between the in-service assault and the Veteran's schizoaffective disorder.  The Veteran's VA doctor stated in February 2013 that he finds the Veteran's report of sexual assault to be credible and the examiner opined that the Veteran's PTSD is directly related to his in-service sexual assault.  The examiner further opined that the Veteran's schizoaffective disorder did not exist prior to the military and that there is a relationship between the Veteran's schizoaffective disorder and his in-service sexual assault.         

This claim was denied since the RO was unable to verify the Veteran's allegations of his in-service sexual assault.  However, the Board must note that the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases).  

Here, the claims file contains several treatment records and medical opinions which include notations of the Veteran's personal assault.  The Board finds this medical evidence to be highly probative in corroborating the in-service personal assault.       Although this evidence is based on statements made to the mental health professionals by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Furthermore, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 683 F.3d at 1382.  Thus, the Board finds that the Veteran's allegations of an in-service sexual assault have been corroborated.    

The Board finds that service connection for PTSD with schizoaffective disorder is warranted in light of the Veteran's missing service treatment records, the corroborated in-service sexual assault, competent and credible lay statements from the Veteran's family members describing behavioral changes in service, and the highly probative medical evidence associating PTSD and schizoaffective disorder to the in-service sexual assault.  


ORDER

Entitlement to service connection for PTSD with schizoaffective disorder is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


